DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is a response to Applicant's amendment filed on January 31, 2022. 

Status of Claims
Claim 1 has been amended. No new claim has been added. Claims 1-5 are pending. Claims 1-5 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 01/31/2022 have been fully considered. It is noted that claim 1 has been amended to recite “introducing the pre-heated C8-rich aromatic hydrocarbon mixture to a pressure swing adsorption unit operated in the vapor pl1ase and separating the pre­heated C8-rich aromatic hydrocarbon mixture into a paraxylene-ricl1 stream and a first paraxylene-lean stream;”.
(a) Applicants argue that the cited reference Doyle et al. (WO 02/04391 A1) fails to teach or suggest each and every limitation of independent claim 1, especially the feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture”. Applicants argue that: Doyle discloses only a single stream of C8 aromatics from a fractional distillation section to a pressure swing adsorption unit (Figures 12-14; p. 37, II. 9-21). Doyle does not disclose the phase of the stream. The person skilled in the art would have understood that a sidedraw product of a fractionation column (i.e., as depicted in Figures 12- 14), absent a teaching to the contrary, would be in the liquid phase. Accordingly, the skilled person would have had no reason to withdraw from the fractional distillation column of Doyle a vapor-pl1ase sidedraw product. Remark, pages 4-5. 
In response, upon further reviewing and consideration, it is still the examiner’s assessment that the claimed process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons is obvious over the cited reference Doyle et al. (WO 02/04391 A1).
As discussions presented in the Office action dated 10/27/2021 (see pages 3-6), Doyle does not explicitly disclose at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture. 
However, Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31) and discloses a vapor phase stream adsorption is conducted in the Pressure Swing Adsorption Unit (44b, Fig. 12) (Fig. 6). Consequently, in at least some embodiment, one skilled in the art would have reasonably expected that the C8 aromatics stream (45b, Fig. 12) is transported to the Pressure Swing Adsorption Unit (44b, Fig. 12) in a vapor phase.
Regarding the limitation of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture”, Doyle discloses the catalytic reaction in the catalyst reactor (42b, Fig. 12) is a xylene isomerization reaction (page 39, line 33 thru page 36, line 12) operated under isomerization conditions include a temperature of about 250°C to about 500°C, preferably about 340°C to about 430°C, a pressure of about atmospheric to about 400 psig, preferably in the range of about 100 psig to about 300 psig, a hydrogen to hydrocarbon mole ratio of about 0.5:1 to about 10:1, and a liquid weight hourly space velocity of about 0.5 to about 100 hr-1 (page 39, line 33 thru page 36, line 12). Doyle discloses the isomerization product is transported to the fractionation zone (40b, Fig. 12) and separating the feed stream into an overhead product (Lights, Fig. 12), a bottoms product (Heavies, Fig. 12), and a sidedraw product comprising xylenes (45b, Fig. 12). In addition, the feature of vapor contained in the upstream from a fractionation zone and condensing a portion of vapor contained upstream from the fractionation zone is a known process scheme in the context of paraxylene isomerization reaction product as evidenced by Ou (col. 1, lines 29-49; Fig. 1). Consequently, the claimed feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fractionation column activity and utility taking into consideration the operational parameters of the paraxylene product fractionation operation (time, temperature, pressure, throughput), the geometry/internal structure of the fractionation column, the physical and chemical make-up of the paraxylene product feedstock as well as the nature of the fractionation products. 
Regarding the limitation of “pre-heating the C8-rich aromatic hydrocarbon mixture”, Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31) and discloses a vapor phase stream adsorption is conducted in the Pressure Swing Adsorption Unit (44b, Fig. 12) (Fig. 6) which renders the limitation “pre-heating the C8-rich aromatic hydrocarbon mixture” obvious.  
In conclusion, the limitation “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture” is considered obvious process scheme in the overall context of a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons taught by Doyle.  

(b) Applicants argue that adding a condensation step prior to entry to pressure swing adsorption unit adds additional time and energy to the process and requires more capital. This is because by condensing and then re-vaporizing prior to entry to the pressure swing adsorption unit, the total process provides advantageous energy recovery. Furthermore, the pressure of the stream has to be raised to go to the pressure swing adsorption unit and it is difficult to raise the pressure on a hot vapor. The compressor required to do so has a high capital cost and requires a lot of electrical power. In contrast, it is less costly to use a centrifugal pump to pressurize the liquid. Accordingly, by having a condensed pt1ase prior to entry to the pressure swing adsorption unit, the feed can more easily be pressurized before being vaporized. Doyle does not discuss such advantages. Remark, page 6. 
In response, it is noted that the Applicants' argument is not commensurate with the limitation recited in claim 1 of claimed invention.  This is because the Applicants' argument directs the raise of pressure for the process stream entering to the pressure swing adsorption unit, using a centrifugal pump not using a compressor, by condensing and then re-vaporizing the process stream, whereas claim 1 (and the examiner's arguments in regard to claim 1 presented in the Office action dated 10/27/2021) recites condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture, and pre-heating the C8-rich aromatic hydrocarbon mixture which directs a series of (merely) phase changes: a portion of stream in a vapor phase [Wingdings font/0xE0] a portion of stream in a liquid phase [Wingdings font/0xE0] a portion of stream in a vapor phase.  As set forth above, it is the examiner’s assessment that the limitation “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture” is considered obvious process scheme in the overall context of a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons taught by Doyle.  
It is the examiner’s position that applicants’ arguments/evidences had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments/evidences are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 1-5 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (WO 02/04391 A1, hereinafter “Doyle”), and as evidenced by Ou et al. (8,716,541 B2, hereinafter “Ou”).
In regard to claim 1, Doyle discloses a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons (Abstract), the process comprising (see the embodiment in Fig. 12 and description in page 37, lines 9-13; page 41, lines 23-35): 
(i) Introducing a feed stream comprising C8 aromatics hydrocarbons (49b, Fig. 12) to a fractionation zone (40b, Fig. 12) and separating the feed stream into an overhead product (Lights, Fig. 12), a bottoms product (Heavies, Fig. 12), and a sidedraw product comprising xylenes (45b, Fig. 12); 
(ii) Introducing the pre-heated C8-rich aromatic hydrocarbon mixture (i.e., a vapor phase stream as the adsorption is conducted on a vapor phase as shown in Fig. 6 and Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31)) to a pressure swing adsorption unit (44b, Fig. 12) and separating the pre-heated C8-rich aromatic hydrocarbon mixture into a paraxylene-rich stream (46b, Fig. 12) and a first paraxylene-lean stream (39b, Fig. 12); and 
(iii) Introducing the paraxylene rich stream (46b, Fig. 12) to a crystallization zone (41b, Fig. 12) and separating at least a portion of the paraxylene-rich stream (46b, Fig. 12) in a crystallization zone (41b, Fig. 12) to form a paraxylene product stream (47b, Fig. 12) and a second paraxylene-lean stream (48b, Fig. 12).
Doyle does not explicitly disclose at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture. 
Regarding the limitation of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture”, Doyle discloses the catalytic reaction in the catalyst reactor (42b, Fig. 12) is a xylene isomerization reaction (page 39, line 33 thru page 36, line 12) operated under isomerization conditions include a temperature of about 250°C to about 500°C, preferably about 340°C to about 430°C, a pressure of about atmospheric to about 400 psig, preferably in the range of about 100 psig to about 300 psig, a hydrogen to hydrocarbon mole ratio of about 0.5:1 to about 10:1, and a liquid weight hourly space velocity of about 0.5 to about 100 hr-1 (page 39, line 33 thru page 36, line 12). Doyle discloses the isomerization product is transported to the fractionation zone (40b, Fig. 12) and separating the feed stream into an overhead product (Lights, Fig. 12), a bottoms product (Heavies, Fig. 12), and a sidedraw product comprising xylenes (45b, Fig. 12). In addition, the feature of vapor contained in the upstream from a fractionation zone and condensing a portion of vapor contained upstream from the fractionation zone is a known process scheme in the context of paraxylene isomerization reaction product as evidenced by Ou (col. 1, lines 29-49; Fig. 1). 
Consequently, the claimed feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fractionation column activity and utility taking into consideration the operational parameters of the paraxylene product fractionation operation (time, temperature, pressure, throughput), the geometry/internal structure of the fractionation column, the physical and chemical make-up of the paraxylene product feedstock as well as the nature of the fractionation products. 
Regarding the limitation of “pre-heating the C8-rich aromatic hydrocarbon mixture”, Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31) and discloses a vapor phase stream adsorption is conducted in the Pressure Swing Adsorption Unit (44b, Fig. 12) (Fig. 6) which renders the limitation “pre-heating the C8-rich aromatic hydrocarbon mixture” obvious.  
Therefore, in light of teachings from Doyle, and as evidenced by Ou, in its entirety, the feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture” is considered prima facie obvious. 

In regard to claim 2, Doyle discloses further comprising isomerizing the first paraxylene-lean stream (39b, Fig. 12) in the catalyst reactor (42b, Fig. 12) to conduct an isomerization reaction (page 39, line 33 thru page 36, line 12) to form an isomerate having a paraxylene concentration greater than the paraxylene concentration of the first paraxylene-lean stream.

In regard to claim 3, Doyle discloses an additional embodiment in Fig. 14 which is a variation of the embodiment in Fig. 12. Doyle discloses the process further comprising isomerizing the second paraxylene-lean stream (48d, Fig. 14) in a second isomerization reactor (42d, Fig. 14) to form a second isomerate having a paraxylene concentration greater than the paraxylene concentration of the second paraxylene-lean stream.

In regard to claim 4, Doyle discloses the process further comprising converting ethyl benzene to other compounds in the 2nd isomerization reactor (page 40, line 31 thru page 41, line 3).

In regard to claim 5, Doyle discloses the process further comprising feeding the isomerate (49d, Fig. 14) and the second isomerate (37d, Fig. 14) to the fractionation zone (40d, Fig. 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772